Citation Nr: 1142641	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  08-26 565	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for coronary artery disease and residuals of a coronary artery bypass graft including as secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, Inc.


ATTORNEY FOR THE BOARD

John Francis, Counsel 




INTRODUCTION

The Veteran served on active duty from June 1960 to June 1970. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In an August 2008 substantive appeal, the Veteran requested a hearing before the Board by videoconference from the RO.  The Veteran did not appear for the hearing scheduled in January 2010.  He did not show good cause for why he failed to report for the hearing, and he did not request another hearing.  The hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2011).  

In June 2011, the Board issued a decision addressing the claim captioned above as well as eight other service connection claims.  On its own motion, the Board moved for reconsideration of the denial of service connection for coronary artery disease and issued an Order for Reconsideration in August 2011.   

Regarding the other eight issues, the Board denied service connection because the record did not contain credible medical evidence of the current disabilities claimed by the Veteran.  The decision on these issues is final.  The Veteran is advised that he may reopen the claims upon submission of relevant new and material evidence.  


FINDINGS OF FACT

1.  The Veteran served in U.S. Marine Corps aviation units in the Republic of Vietnam from April 1962 to August 1962 and from March 1969 to October 1969. 

2.  The Veteran was diagnosed with coronary artery disease in 1995 and underwent a coronary artery bypass graft and installation of a pacemaker.   He continues to receive follow-up medical care for the disability.  



CONCLUSION OF LAW

The criteria for service connection for coronary artery disease and residuals of a coronary artery bypass graft have been met.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.104, Diagnostic Code 7017 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, even assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

The Veteran served as a U.S. Marine Corps aviation mechanic.  He contends that his coronary artery disease and residuals of surgery are related to his service in Vietnam including as secondary to service-connected PTSD. 

Service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.   38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.
 	
In order to establish service connection for a claimed disorder, there must be
(1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  

A veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange) during such service, absent affirmative evidence to the contrary.  
Service in the Republic of Vietnam includes service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

Service connection based on herbicide exposure will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  Effective for claims received or pending on August 31, 2010, cardiovascular disease including coronary artery disease, coronary spasm, and coronary bypass surgery are among those diseases for which the presumption of service connection is available.   The disease must manifest to a compensable degree at any time after service.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e); 
75 Fed. Reg. 53,202 (Aug. 31, 2010).  A compensable rating for the residuals of coronary bypass surgery is warranted if continuous medication is required.  38 C.F.R. § 4.104, Diagnostic Code 7017. 

The RO received the Veteran's claim for service connection for a heart disorder in March 2007.   An appeal of the RO's denial of service connection was pending before the Board on August 31, 2010. 
 
Service personnel records showed that the Veteran performed duties in the Republic of Vietnam from April 1962 to August 1962 and from March 1969 to October 1969. 
Therefore, he is presumed to have been exposed to herbicide agents.  

Service treatment records are silent for any symptoms, diagnoses, or treatment for a cardiovascular disorder.  

Private primary care records in 2006 and VA primary care records in 2008 showed that the Veteran was diagnosed with coronary artery disease in 1995 and underwent a coronary artery bypass graft.  VA outpatient records in 2008 showed that the Veteran receives continuing follow up care for coronary artery disease including continuous medication. 

The Board concludes that service connection for coronary artery disease and the residuals of a coronary artery bypass graft is warranted.  The Veteran is presumed to have been exposed to herbicide agents in Vietnam, and coronary artery disease is among those conditions for which presumptive service connection is warranted.  The Veteran continues to receive medical care for a current cardiovascular disability. 


ORDER

Service connection for coronary artery disease and the residuals of coronary artery bypass graft is granted, subject to the legal criteria governing the payment of monetary benefits.


____________________________                    ____________________________            
    DENNIS F. CHIAPPETTA                                    STEPHEN L. WILKINS
         Veterans Law Judge                                               Veterans Law Judge
    Board of Veterans' Appeals                                  Board of Veterans' Appeals


____________________________________
WAYNE M. BRAEUER
Veterans Law Judge
 Board of Veterans' Appeals

Department of Veterans Affairs


